ORDER

PER CURIAM:
AND NOW, this 22nd day of November, 1999, there having been filed with this Court by Sandra Couch Collins her verified Statement of Resignation dated October 20, 1999, stating that she desires to resign from the Bar of the Commonwealth of Pennsylvania in accordance with the provisions of Rule 215, Pa.R.D.E., it is
ORDERED that the resignation of Sandra Couch Collins be and it is hereby accepted and she is DISBARRED ON CONSENT from the Bar of the Commonwealth of Pennsylvania, retroactive to November 13, 1996; and it is further ORDERED that she shall comply with the provisions of Rule *409217, Pa.R.D.E. Respondent shall pay costs, if any, to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.